Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 9-12, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lelah et al. (US Patent Application no. 2017/0174538) in view of Sugiyama et al. (US Patent Application Publication no. 2018/0213825).
With respect to claim 1, Lelah teaches a hydrogen water generator (abstract) comprising: a water tank (110) for receiving and storing water (the electrolytic ionizer is in fluid communication to a faucet or other source of tap water 121; paragraphs 41, 53; figure 5); an electrode module coupled to the water tank (110) for generating hydrogen water in the water tank (110; paragraphs 53-54); a water outlet pipe (130); a pump for pumping the hydrogen water stored in the water tank (110) to one end of the water outlet pipe (130; a water outlet disposed at another end of the water outlet pipe (paragraphs 21, 26, 59 – a pump enables water to be controllably driven through the device at optimal pressures, rates and volumes to achieve maximal desired water throughput).
Lelah fails to teach a sealing plate coupled to the water outlet; a moving part; and an actuator to move the moving part so that the sealing plate closes an opening of a water container.
Sugiyama discloses a method and device for manufacturing hydrogen water comprising sealing a can lid section of the container with hydrogen water in a state which the hydrogen water is not in contact with any gas other than hydrogen and the hydrogen water is in direct contact with an inner surface of the can body (paragraph 21); wherein sealing the can lid is performed using a pressurizing section/plate (51) that is movable by an actuator in a direction approaching or moving away from the can container (10A; paragraphs 90; 132-135; figure 4) in order to improve the easiness of storing, handling, manufacturing and distributing the product. It would have been obvious to one having ordinary skill in the art at the time of filing to seal the water outlet of Lelah with a moving part controlled by an actuator because, as taught by Sugiyama, in order to improve the easiness of storing, handling, manufacturing and distribution of the product.
With respect to claim 9, as shown in figure 4 of Sugiyama, at least one groove is formed on the sealing plate corresponding to the opening of the water container (the groove is formed in the can container 10A for filling through a water injecting nozzle 31n; paragraph 81).
	With respect to claim 10, Sugiyama further teaches wherein at least one protrusion/rising section (13) is formed on the sealing plate corresponding to the opening of the water container (10A; paragraph 74).
With respect to claim 11, the sealing plate of Sugiyama is coupled to an end of the moving part, and the actuator moves the moving part to and from the opening of the water container (paragraphs 88-90 and 132-135; sealing the can lid is performed using a pressurizing section/plate (51) that is movable by an actuator in a direction approaching or moving away from the can container).
With respect to claim 12, Sugiyama discloses wherein a portion of the actuator is coupled with the sealing plate (paragraphs 88-90 and 132-135; sealing the can lid is performed using a pressurizing section/plate (51) that is movable by an actuator in a direction approaching or moving away from the can container).
With respect to claim 14, Sugiyama further teaches wherein the moving part including a seating surface for seating the water container, and the actuator moves the moving part to move the water container to and from the sealing plate (paragraphs 88-90 and 132-135; sealing the can lid is performed using a pressurizing section/plate (51) that is movable by an actuator in a direction approaching or moving away from the can container).
With respect to claim 18, Lelah discloses appliances, i.e. kitchen appliances, including the hydrogen water generator discussed in claim 1 (paragraphs 14-16).
	
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Lelah in view of Sugiyama as applied to claim 1 above, and further in view of Peters (US Patent no. 2,246,533).
With respect to claim 2, Lelah in view of Sugiyama discloses all the limitations discussed above but fails to teach wherein the sealing plate is elastically deformable to elastically deform in an external force direction at a point where the external force is applied at the sealing plate.
Peters discloses a container re-closure  comprising a locking re-closure member which is adapted by locking engagement on the rim of the container for temporarily sealing a dispensing opening (page 1, col. 1, lines 1-9), wherein the locking member comprises an elastic pad (22; figure 3). Sugiyama discloses sealing the can lid using a pressurizing section/plate (51) that is movable by an actuator in a direction approaching or moving away from the can container (10A; paragraphs 90; 132-135; figure 4). Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to use an elastic sealing member in the device of the modified Lelah, because as taught by Peters, elastic members are well-known in the art to be effective for locking containers and one would have a reasonable expectation of success in doing so to prevent fracture of the sealing plate. 
With respect to claim 3, the sealing plate of Peters includes a center part and an outer part surrounding the center part, the center part is a rigid material and the outer part is a flexible material (page 1, col. 2, line 44 to page 2, col. 1, line 13).
With respect to claim 4, Peters teaches wherein the sealing plate includes an upper part (13, 24; figure 3) and a lower part (22) covering a lower surface of the upper part, the upper part is a rigid material and the lower part (22) is a flexible material (page 1, col. 2, lines 44-55).

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lelah in view of Sugiyama as applied to claim 1 above, and further in view of Jeon (US Patent Application Publication no. 2019/0360109).
With respect to claim 15, the device of Lelah comprises a seating plate (figure 10), but fails to teach wherein the seating plate includes a plurality of holes. 
Jeon teaches an apparatus for manufacturing hydrogen water comprising a protrusion head 200a where the water bottle (10) seats/engages, the protrusion head comprising a plurality of passages (232a, 232b, 233) to discharge the hydrogen water (paragraphs 59; 62-64). It would have been obvious to one having ordinary skill in the art at the time of filing to use a seating plate including a plurality of holes in the device of the modified Lelah in order to allow passage of the hydrogen water, as taught by Jeon.
With respect to claim 16, the seating plate/engagement portion of the device of Jeon with the bottle receiving the hydrogen water, includes a light emitter for use in aligning the water container with the water outlet (paragraphs 65-68).
With respect to claim 17, the seating plate of Jeon further includes a magnetic body for use in aligning the water container with the water outlet (paragraphs 63-65, 88).

Allowable Subject Matter
Claims 5-8 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The closest prior art made of record fails to teach or fairly suggest “wherein the sealing plate includes an inclined surface on at least a portion of the sealing plate, the inclined surface formed over a circumferential direction centered around the water outlet, an angle of inclination of a tangent of the inclined surface at a point farther away from the water outlet is larger than the tangent of the inclined surface at a point closer to the water outlet” (claim 5); wherein the sealing plate includes an inclined surface on at least a portion of the sealing plate, the inclined surface formed over a circumferential direction centered around the water outlet, an angle of inclination of a tangent of the inclined surface at a point closer from the water outlet is larger than the tangent of the inclined surface at a point farther away to the water outlet (claim 7); and wherein the sealing plate is divided into a central portion, a peripheral portion, and a connection portion between the central portion and the peripheral portion, the central portion is coupled to the water outlet, the peripheral portion is coupled to the moving part, and the connection portion is elastically deformable with respect to the central portion and the peripheral portion (claim 13).
Claims 19 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art is considered to be Lelah et al. (US Patent Application no. 2017/0174538), Sugiyama et al. (US Patent Application Publication no. 2018/0213825) and Jeon (US Patent Application Publication no. 2019/0360109).
With respect to claim 19, Lelah teaches a hydrogen water generator (abstract) comprising: a water tank (110) for receiving and storing water (the electrolytic ionizer is in fluid communication to a faucet or other source of tap water 121; paragraphs 41, 53; figure 5); an electrode module coupled to the water tank (110) for generating hydrogen water in the water tank (110; paragraphs 53-54); a water outlet pipe (130); a pump for pumping the hydrogen water stored in the water tank (110) to one end of the water outlet pipe (130; a water outlet disposed at another end of the water outlet pipe (paragraphs 21, 26, 59 – a pump enables water to be controllably driven through the device at optimal pressures, rates and volumes to achieve maximal desired water throughput).
Sugiyama discloses a method and device for manufacturing hydrogen water comprising sealing a can lid section of a container with hydrogen water in a state which the hydrogen water is not in contact with any gas other than hydrogen and the hydrogen water is in direct contact with an inner surface of the can body (paragraph 21); wherein sealing the can lid is performed using a pressurizing section/plate (51) that is movable by an actuator in a direction approaching or moving away from the can container (10A; paragraphs 90; 132-135; figure 4).
Jeon teaches a hydrogen water generator comprising a body (200) including an upper protruding portion (200a; figures 1-5).
Lelah, either alone or in combination with Sugiyama and Jeon, fails to teach the claimed combination of a moving part movably disposed at the upper protruding portion of the body, the moving part including the sealing plate at an end of the moving part exposed from the body; an actuator to move the moving part up and down to respectively open and close an opening of a water container through the sealing plate; an operation button; and a controller, wherein when the operation button is pressed, the controller is configured to: operate the actuator to move the moving part downward to close the opening of the water container through the sealing part, and then operate the pump to pump the hydrogen water stored in the water tank to the water outlet to be discharged into the water container.
There was not found a teaching in the prior art suggesting modification of the conventional hydrogen water generators in order to obtain the features of the present invention. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZULMARIAM MENDEZ whose telephone number is (571)272-9805. The examiner can normally be reached M-F 8am-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZULMARIAM MENDEZ/           Primary Examiner, Art Unit 1794